Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2021 has been entered.
 
	This is in response to the Amendment dated September 22, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Claim Rejections - 35 USC § 112
Claims 3 and 28 have been rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was 

filed, had possession of the claimed invention. 
	The rejection of claims 3 and 28 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claims 1, 3-5, 21, 25, 27 and 30-31 have been rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (US Patent Application Publication No. 2015/0119542 A1) in view of JP 2015-147998 (‘998) and Matsumoto et al. (“Proton-Conducting Oxide and Applications to Hydrogen Energy Devices,” Pure and Applied Chemistry (2012 Nov 17), Vol. 85, No. 2, pp. 427-435).
	The rejection of claims 1, 3-5, 21, 25, 27 and 30-31 under 35 U.S.C. 103 as being unpatentable over Weissman et al. in view of JP 2015-147998 (‘998) and Matsumoto et al. has been withdrawn in view of Applicant’s amendment.

II.	Claim 28 has been rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (US Patent Application Publication No. 2015/0119542 A1) in view of JP 2015-147998 (‘998) and Matsumoto et al. (“Proton-Conducting Oxide and Applications to Hydrogen Energy Devices,” Pure and Applied Chemistry (2012 Nov 17), Vol. 85, No. 2, pp. 427-435) as applied to claims 1, 3-5, 21, 25, 27 and 30-31 above, and further in view of Alvarez et al. (US Patent Application Publication No. 2018/0363150 A1).
	The rejection of claim 28 under 35 U.S.C. 103 as being unpatentable over Weissman et 

al. in view of JP 2015-147998 (‘998) and Matsumoto et al. as applied to claims 1, 3-5, 21, 25, 27 and 30-31 above, and further in view of Alvarez et al. has been withdrawn I view of Applicant’s amendment.

III.	Claims 1, 3-5, 21-22, 25, 27 and 30-31 have been rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (US Patent Application Publication No. 2015/0119542 A1) in view of CN 102515750 (‘750), Lyagaeva et al. (“BaCe0.5Zr0.3Y0.2-xYbxO3-δ Proton-Conducting Electrolytes for Intermediate-Temperature Solid Oxide Fuel Cells,” Electrochimica Acta (2017 
Oct 10), Vol. 251, pp. 554-561) and Matsumoto et al. (“Proton-Conducting Oxide and Applications to Hydrogen Energy Devices,” Pure and Applied Chemistry (2012 Nov 17), Vol. 85, No. 2, pp. 427-435).
	The rejection of claims 1, 3-5, 21-22, 25, 27 and 30-31 under 35 U.S.C. 103 as being unpatentable over Weissman et al. in view of CN 102515750 (‘750), Lyagaeva et al. and Matsumoto et al. has been withdrawn in view of Applicant’s amendment.

IV.	Claim 28 has been rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (US Patent Application Publication No. 2015/0119542 A1) in view of CN 102515750 (‘750), Lyagaeva et al. (“BaCe0.5Zr0.3Y0.2-xYbxO3-δ Proton-Conducting Electrolytes for Intermediate-
Temperature Solid Oxide Fuel Cells,” Electrochimica Acta (2017 Oct 10), Vol. 251, pp. 554-561) and Matsumoto et al. (“Proton-Conducting Oxide and Applications to Hydrogen Energy Devices,” Pure and Applied Chemistry (2012 Nov 17), Vol. 85, No. 2, pp. 427-435) as applied to 

claims 1, 3-5, 21-22, 25, 27 and 30-31 above, and further in view of Alvarez et al. (US Patent Application Publication No. 2018/0363150 A1).
	The rejection of claim 28 under 35 U.S.C. 103 as being unpatentable over Weissman et al. in view of CN 102515750 (‘750), Lyagaeva et al. and Matsumoto et al. as applied to claims 1, 3-5, 21-22, 25, 27 and 30-31 above, and further in view of Alvarez et al. has been withdrawn in view of Applicant’s amendment.

Response to Amendment
Claim Rejections - 35 USC § 112
I.	Claims 1, 3-4, 21-22, 25, 27 and 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
	lines 8-9, recites “a proton-conducting membrane between the positive electrode and the negative electrode and comprising one or more of the BZCYYb and the BSNYYb”.
	The BZCYYb and the BSNYYb are the subsequent mention of the BZCYYb and the BSNYYb recited in claim 1, lines 6-7. However, the BZCYYb and the BSNYYb recited in claim 1, lines 6-7, is part of a cermet material. Thus, it is unclear how the proton-conducting membrane comprises one or more of the BZCYYb and the BSNYYb without the nickel.


Claim 31
	line 3, “remains substantially laminated” lacks antecedent basis. There is no lamination recited to remain substantially laminated.

II.	Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Claim 1
	lines 8-9, recite “a proton-conducting membrane between the positive electrode and the negative electrode and comprising one or more of the BZCYYb and the BSNYYb”.

Claim 22
	lines 2-3, recite “selecting the proton-conducting membrane to comprise BaZr0.3Ce0.5Y0.1Yb0.1O3-δ”.

	It is unclear from the claim language what the relationship is between the BZCYYb and the BaZr0.3Ce0.5Y0.1Yb0.1O3-δ. Is the BaZr0.3Ce0.5Y0.1Yb0.1O3-δ further limiting the BZCYYb?

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form 

the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 21, 25, 27 and 30-31 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kjolseth et al. (US Patent Application Publication No. 2019/0284048 A1).
	Regarding claim 1, Kjolseth teaches a method of forming a hydrocarbon product and hydrogen gas, comprising: 
• introducing CH4 (= methane is dehydrogenated) [page 3, [0064]] to a positive electrode of an electrochemical cell (= the membrane reactor) [page 10, [0277]] comprising: 
· the positive electrode (= anode), 
· a negative electrode (= cathode) [page 6, [0154]] comprising a cermet material comprising nickel and one or more yttrium- and ytterbium-doped barium-zirconate-cerate (BZCYYb) and yttrium- and ytterbium-doped barium-strontium-niobate (BSNYYb) [= a supporting electrode material comprising a Ni composite of formula Ni-

	AZraCebAcccO3-y] (page 2, [0046] and [0050] to [0055]); and 
· a proton-conducting membrane between the positive electrode and the negative electrode (= a membrane electrode assembly (MEA) and comprises an anode/electrolyte/cathode configuration) [page 6, [0154]] and comprising one or more of the BZCYYb and the BSNYYb (= a membrane layer material comprising AZraCebAcccO3-y) [page 2, [0047] and [0050] to [0055])], the proton-conducting membrane having a H+ conductivity greater than or equal to about 10-2 S/cm (= ideally, the transport membrane will possess a proton conductivity of at least 1x10-3 S/cm) [page 4, [0081]] at one or more temperatures within a range of from about 400°C to about 600°C (= it is preferred if the membrane material is chemically inert and stable at temperatures between 500o C. and 1000o C.) [page 4, [0080]], and 
• applying a potential difference (= an external voltage being applied to the membrane) [page 9, [0241]] between the positive electrode and the negative electrode of the electrochemical cell (= thus, the membrane is provided with an electrode in order to allow an electric field to be applied over the membrane) [page 9, [0242]] to effectuate non-oxidative deprotonation of the CH4 (= methane dehydrogenation) [page 3, [00064]] at the one or more temperatures (=  the process within the reactor is normally operated at high temperatures of 300o C. to 1000o C) [page 8, [0238]] and produce C2H4 (= 2CH4 → C2H6 + H2 → C2H4 + H2 → C) [page 3, [0064]], H+, and e- (= allowing hydrogen to disassociate into electrons and protons in said first zone) [page 2, [0033]].
	Regarding claim 4, Kjolseth teaches selecting the positive electrode to comprise a 

catalyst material formulated to accelerate reaction rates to produce CH3+, the H+, and the e- (= allowing hydrogen to disassociate into electrons and protons in said first zone) [page 2, [0033]], from the CH4 and to accelerate reaction rates to synthesize the C2H4 from the produced CH3+, 
(= 2CH4 → C2H6 + H2 → C2H4 + H2 → C) [page 3, [0064]], the catalyst material comprising one or more of Rh, Ir, Mo, Zn, Co and Fe (= preferably, however the most suitable catalysts include metals of the first row of transition metals such as Ni, Fe, Pt, Ag, Pd and their alloys) [page 9, [0255]].
	Regarding claim 21, Kjolseth teaches selecting the catalyst material of the positive electrode to comprise alloy particles (= the catalyst can be in the form of powder with tailored particle size) [page 9, [0260]] individually including the one or more of Rh, Ir, Mo, Zn, and Fe (= preferably, however the most suitable catalysts include metals of the first row of transition metals such as Ni, Fe, Pt, Ag, Pd and their alloys) [page 9, [0255]].
Regarding claim 25, Kjolseth teaches selecting the proton-conducting membrane such that the proton-conducting membrane substantially intervenes between opposing surfaces of the positive electrode and the negative electrode (= 
		
    PNG
    media_image1.png
    137
    366
    media_image1.png
    Greyscale
) [page 10, [0274]].
Regarding claim 27, Kjolseth teaches introducing CH4 to a positive electrode of an electrochemical cell comprises introducing one or more fluid streams comprising the CH4 (= 

there needs to be a flow from the feed inlet to the product outlet within the reactor) [page 8, [0239]] to the positive electrode of the electrochemical cell (= feeding a gas comprising a hydrocarbon to said first zone) [page 2, [0031]].
	Regarding claim 30, Kjolseth teaches selecting the proton-conducting membrane to be substantially homogeneous (= a membrane layer material comprising AZraCebAcccO3-y) [page 2, [0047] and [0050] to [0055]].
Regarding claim 31, Kjolseth teaches selecting the proton-conducting membrane such that the proton-conducting membrane is interposed between and remains substantially laminated to the positive electrode and the negative electrode  (= 
		
    PNG
    media_image1.png
    137
    366
    media_image1.png
    Greyscale
) [page 10, [0274]; and Fig. 7] at a current density (= a current is applied across the membrane in order to encourage transport of hydrogen across the membrane) [page 3, [0074]].
The method of Kjolseth differs from the instant invention because Kjolseth does not disclose at a current density greater than or equal to about 1.0 A/cm2.
The invention as a whole would have been anticipated or obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions may be presumed or inherent in the prior art. 

	As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kjolseth et al. (US Patent Application Publication No. 2019/0284048 A1) as applied to claims 1, 4, 21, 25, 27 and 30-31 above, and further in view of Eastman et al. (Patent Application Publication No. 2008/0283411 A1).
	Kjolseth is as applied above and incorporated herein.
Regarding claim 3, the method of Kjolseth differs from the instant invention because Kjolseth does not disclose selecting the proton-conducting membrane to comprise the BSNYYb. 
Kjolseth teaches that a range of mixed metal oxides may be suitable, including acceptor doped perovskites (such as Y-doped BaZrO3 and Y-BaCeO3) [page 4, [0082]].
	Eastman teaches other proton conducting acceptor-doped perovskite alkaline earth cerates, zirconates, niobates, and titanates such as Sr(Ce0.9Y0.1)O3-α. Ba2YSn5.5, Ba(Zr0.9Y0.1)O3-α, 

Ba3Ca1.17Nb1.83O9-α, Sr(Zr0.9Y0.1)O3-α, Ba(Ti0.9Sc0.0)O3-α, and Sr(Ti0.95Sc0..05)O3-α (page 9, [0199]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Kjolseth by selecting the proton-conducting membrane to comprise the BSNYYb because Kjolseth teaches that a range of mixed metal oxides may be suitable, including acceptor doped perovskites where niobates such as Ba3Ca1.17Nb1.83O9-α is an acceptor-doped perovskite used as a proton conducting electrolyte as taught by Eastman.
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08(II)(A)(4)(c) and § 2144.09. 
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the 
prior art elements will perform their expected functions to achieve their expected results when 

combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

II.	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kjolseth et al. (US Patent Application Publication No. 2019/0284048 A1) as applied to claims 1, 4, 21, 25, 27 and 30-31 above.
	Kjolseth is as applied above and incorporated herein.
	Regarding claim 22, the method of Kjolseth differs from the instant invention because Kjolseth does not disclose selecting the proton-conducting membrane to comprise BaZr0.3Ce0.5Y0.1Yb0.1O3-δ.
	Kjolseth teaches a membrane layer material comprising AZraCebAcccO3-y (page 2, [0047] and [0050] to [0055]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Kjolseth by selecting the proton-conducting membrane to comprise BaZr0.3Ce0.5Y0.1Yb0.1O3-δ because a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an 

extensive review of the case law pertaining to obviousness based on close structural similarity 
of chemical compounds. See also MPEP § 2144.08(II)(A)(4)(c) and § 2144.09. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        January 6, 2022